Citation Nr: 0524465	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  01-00 468	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a stomach disorder 
to include ulcers.

2.  Entitlement to a disability rating greater than 10 
percent for tinnitus.

3.  Entitlement to a compensable disability rating for 
hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from September 1967 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a) (West 2002), an appeal to the Board 
must be initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case (SOC) 
is furnished to the veteran.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
veteran must express timely disagreement with the decision, 
VA must respond by explaining the basis for the decision to 
the veteran, and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203 (2004).

The Board notes that the veteran perfected an appeal of the 
May 1999 denial of service connection for post-traumatic 
stress disorder (PTSD) and denial of an increased disability 
rating for service-connected major depressive disorder.  
However, the RO resolved these issues in the veteran's favor 
in a February 2002 rating decision, such that these matters 
are not currently before the Board.  

The veteran testified before the undersigned at a Board 
videoconference hearing in July 2005.  A transcript of that 
hearing has been associated with the claims folder.  

During the Board hearing, the veteran offered testimony on 
the issue of entitlement to an effective date earlier than 
March 12, 1999 for the award of service connection for PTSD.  
Review of the claims folder reveals that the RO denied the 
veteran's claim in a June 2003 rating decision.  The veteran 
submitted a notice of disagreement in December 2003 and the 
RO issued a statement of the case in August 2004.  There is 
no record of the veteran submitting a timely Substantive 
Appeal in order to perfect his appeal of this issue.  See 
38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2004).  

During the hearing before the Board, the veteran indicated 
that he would provide by facsimile evidence that he had 
completed a Substantive Appeal.  The Board has not received 
any such evidence.  Accordingly, the Board has no 
jurisdiction over the issue of an earlier effective date for 
service connection for PTSD.  See id.  However, the veteran's 
testimony is construed as a petition to reopen the claim, 
which is referred to the RO for the appropriate action.       


FINDING OF FACT

On July 28, 2005, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran 
and his authorized representative that a withdrawal of this 
appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.202 (2004).  

Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2004).  The 
veteran, at hearing, has withdrawn this appeal and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  At the hearing held before the 
Board, following a detailed discussion between the veteran 
and the undersigned, the veteran clearly indicated that he 
did not wish the undersigned to address the only issues 
currently before the Board at this time (as noted above).

Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.

	
ORDER

The appeal is dismissed.


                       
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


